Citation Nr: 1416976	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder, as secondary to service-connected traumatic arthritis of his right ankle.

2.  Entitlement to service connection for a bilateral knee disorder, as secondary to service-connected traumatic arthritis of his right ankle.

3.  Entitlement to service connection for a bilateral leg disorder, as secondary to service-connected traumatic arthritis of his right ankle.

4.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In an April 2009 rating decision, the RO continued a 20 percent disability rating for traumatic arthritis of the right ankle.

In a January 2010 rating decision, the RO denied entitlement to service connection for disability exhibited by low back pain, bilateral knee pain, and bilateral leg pain, all as secondary to service-connected traumatic arthritis of the right ankle.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in February 2012.  A copy of the transcript has been associated with the record.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that he has an altered gait, due to his service-connected right ankle disability and that as a result of this altered gait, he now has secondary disabilities of the lower back, knees and legs. 

The Veteran was provided with a VA examination in October 2009, to determine whether he had low back, bilateral knee, or bilateral leg disorders that were caused by or related to alteration of his gait as a result of his service-connected right ankle disability.  The examiner diagnosed degenerative disc disease of the lumbar spine and bilateral patellofemoral pain syndrome.  The examiner also noted that, when the Veteran indicated that he had leg pain, he described pain at the greater trochanter region and the iliotibial bands, bilaterally, and diagnosed trochanter bursitis, with a suggestion of left hip arthritis.

The examiner opined that the Veteran's low back, bilateral knee, and bilateral hip (leg) disorders were not likely related to his right ankle disability, as he did not have a severe chronic gait abnormality, but had intermittent limping episodes that would not be the reason for his other diagnoses.  The examiner did not indicate whether or not pertinent disability was aggravated by the service-connected right ankle disability.  

As clarification of the VA examination report is necessary, VA outpatient treatment records dated from February 2012 to present should be obtained and associated with the record.  

In an April 2009 rating decision, the RO continued a 20 percent disability rating for the Veteran's right ankle disability.  In July 2009, the Veteran filed a notice of disagreement (NOD) with this decision.  To date, no statement of the case (SOC) has been issued with regard to this claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where an NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the right ankle.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from the Salt Lake City VA medical facility dated from February 2012 to present and associate with the record.

2.  Refer the Veteran's claims file to the October 2009 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected right ankle disability aggravated any low back, bilateral knee or bilateral leg disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3.  The agency of original jurisdiction should issue an SOC pertaining to the issue of entitlement to an increased rating for right ankle disability.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



